DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with timely traverse of Group I claims, Claims 1-6, in the reply filed on 2/24/2022 is acknowledged.  The traversal is on the ground(s) that restriction based on the claimed subject matter of Groups I and II and I and III as intermediate-final product relationship and product and process of making, respectively, as independent or distinct, even though the claimed subject matter of the groups of claims may be classified in different classes would not require unreasonable search and examination burden.  The reason is that a search would likely yield a limited number of references (if any) for examination, and therefore, the search and examination burden is not an undue burden.  This is not found persuasive because Applicants’ position is conclusory in not presenting any evidence in support of the conclusion.  The position does not suggest search terms that would uncover the supposed meager number of relevant references nor specific reasons to exclude types of references that might be uncovered in searching.  Also applicants have not addressed searching non-patent literature that is outside the CPC classification system.  Also Applicants’ traversal does not address the 
The requirement is still deemed proper and is therefore made FINAL. [ 4 ].
Claim Rejections - 35 USC § 112 (b)
Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claims 1-6, Claim 1 recites “A sol-gel comprising:  a reaction product of two or more of:  a hydroxy organosilane represented by Formula (I): . . . wherein R is C1-20 alkyl, cycloalkyl, ether, or aryl; a metal alkoxide; and an acid stabilizer at a molar ratio of acid stabilizer to metal alkoxide of 4:1 or greater and the sol-gel has a pH from about 3 to about 4.”  This recitation is unclear because the two or more can be just hydroxy organosilane or just two or more metal alkoxides or just two or more acid stabilizers.  Also if the two are the hydroxy organosilane and the metal alkoxide then the molar ratio of acid stabilizer to metal alkoxide would not be 4:1.  Therefore it would appear for the reaction product of two of the metal alkoxide and acid stabilizer as 
Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0024432, Chung et al (hereinafter “Chung”) in view of U.S. 6,037,060, Blohowiak et al. (hereinafter “Blohowiak”) further in view of the article entitled “On the Influence of Metal Alkoxides on the Epoxide Ring-Opening and Condensation Reactions of 3-Glycidoxypropyltrimethoxysilane, Hoebbel et al Journal of Sol-Gel Science and Technology 21, 177–187, 2001 (hereinafter “Hoebbel”) and further in view of U.S. 2008/0317962, Hayes et al (hereinafter “Hayes”).  
Regarding Claims 1-6, Chung discloses at ¶s 0009-0011, 0016, 0023, 0026-0027 a coating which provides superior adhesion, barrier protection, and anti-corrosion properties to a metal surface, and more particularly to an aluminum or titanium surface. The anti-corrosive properties of a sol-gel prevent corrosion damage to the covered metal surface even when the sol-gel coating is not covered by an additional resin layer.  From Id the sol-gel as water or alcohol based is a combination of an organometallic salt, an organosilane, and one or more compounds having borate, zinc, or phosphate functionality.  The organometallic component may be selected from a large group of equivalent compounds but is preferably an alkoxyzirconium salt {i.e. a metal alkoxide}, and most preferably Zr (IV) n-propoxide (For Claim 3).  The organosilane may also be for Claim 3), acts as a catalyst and as a reaction rate regulating agent such as a reaction rate stabilizer.  As shown from Id the acidic catalyst promotes the hydrolysis reaction over condensation while a basic catalyst would do the opposite.  From ¶ 0016 the borate, zinc, or phosphate containing additive imparts anti-corrosive properties to the sol-gel {i.e. corrosion inhibitor}.  Chung disclose at ¶ 0022 that the anti-corrosion compounds such as a zinc component are preferably present between about 5 to about 10 mole%, which amount in within the range of Claims 5 and 6.  (See MPEP § 2144.05 for overlapping and nearly overlapping ranges below).  From ¶ 0026 in a preferred embodiment of the sol has about 10% solids (GTMS and Zr (IV) n-propoxide) in a methanol and water solution, and acetic acid is needed in an amount of about 3.5 moles per mole of Zr (IV) n-propoxide {i.e. this mol ratio 3.5:1 is slightly less than 4:1 of pending Claim 1}.  
As set forth in MPEP 2144.05, in the case where the claimed range and prior art range for the latter is a ratio of 3.5, while the present claims require a ratio of 4:1 or greater it is apparent, however, that the instantly claimed ratio of 4:1 or greater and that taught by Chang are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985).  In these 
Chung disclosing the acetic acid as a catalyst and stabilizer with acid catalyst promoting hydrolysis but does not expressly disclose that the sol has a pH of about 3 to about 4.  
Blohowiak that is directed to the same field and art of a sol-gel film from a surface treatment for aluminum like the coating of Chung discloses in the abstract and at Col. 2, lines 55-67 and Col. 5, line 65 to Col. 6, line 10 an aqueous sol containing an alkoxyzirconium and a glycidoxysilane with an organic acid catalyst like acetic acid and zirconium stabilizer using alcohol as the carrier or solvent gives epoxy sols typically have a pH around 4-5.  Blohowiak divulges at Col. 7, lines 32-33, that alcohol-based sols allow precise control the amount of hydrolysis.  The pH range of around 4-5 overlaps the range of pending claim 1 of about 3 to about 4.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima for Claim 3).  
One of ordinary skill in the art at the time of effective filing of the pending patent application would have considered obvious from Chung to have a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer in a molar ratio of 3.5 of the acid to 1 more of alkoxyzirconium and acid pH to promote hydrolysis and corrosion inhibitor, where from Blohowiak for a sol-gel of GLYMO and alkoxyzirconium and acetic acid the pH is around 4 to 5 motivated to have precise control of the amount of hydrolysis of the sol for covalent bonding with aluminum surface as for the sol-gel of Claims 1-6.   
However Chung as modified does not expressly disclose that the hybrid mixture has a hydroxyl organosilane for a reaction product with metal alkoxide with an acid stabilizer.  
Hoebbel discloses in the abstract that the extent of the epoxide ring-opening, the formation of ethyl ether groups as one reaction product of the ring-opening and the condensation degree of RSi(O0.5)3 units in sols and gels of the system 3-glycidoxypropyltrimethoxysilane (GPTS)-1.5H2O-0.01/0.1/1.0 metal alkoxide [Si(OEt)4, Sn(OBut )4, Al(OBus )3, Al(OEtOBu)3, Ta(OEt)5, Ti(OEt)4, Zr(OBun)4] in ethanol has been examined by means of liquid- and solid-state 13C and 29Si NMR spectroscopies. The results reveal a strong epoxide ring-n)4 < Ta(OEt)5, Sn(OBut )4, Al(OBus )3, Al(OEtOBu)3. The 24 h hybrid sols and gels contain considerable amounts (up to 90%) of ethyl ether groups as reaction product of the ring-opening reaction which lowers the formation of polyether bonds. The condensation degree (c.d.) of RSi(O0.5)3 units of GPTS-1.5H2O sols with 10 mole% of metal alkoxides increases up to 80% after 7 h reaction time in the order: Si(OEt)4<Sn(OBut )4 < Zr(OBun)4 < Al(OBus )3 < Al(OEtOBu)3 < Ta(OEt)5 < Ti(OEt)4.  An additional increase in c.d. up to 90% follows after the thermal sol-gel transformation. Generally, maximum activity of metal alkoxides in ring-opening and condensation reactions was found in sols and gels with 10 mole% additives.  The effect of water on the epoxide ring-opening and on c.d. is discussed.  Furthermore, the activity of metal alkoxides is compared with corresponding nanoscaled metal oxides.  Hoebbel divulges at § 3.3 on page 183 that the highest ring-opening activity in GPTS hydrolyzates with 10 mole% metal oxide sol was found for boehmite [AlO(OH)] and for acidic stabilized silica sols {i.e. acid as part of formation of a reaction product}.  The surprisingly high activity of the acidic silica sol in comparison with the low-active Si(OEt)4 is explained by the presence of = Si−CH2−CH2−CH2−O−CH2−CH(OR1) CH2OR2 {for Claim 2} with R1, R2 = H, alkyl, M(O, OR)x [M = e.g. Ti, Zr,Al], -SiR∗(O0.5)2 [R∗ = glycidoxypropyl-] can appear in presence of water, alcohols and metal alkoxides {i.e. CH2−CH2− for R as ethyl for Claim 1 and CH2−O−CH2− for an alkyl ether or CH2−CH2−CH2−O−CH2−for Claim 1}.  Especially, the formation of COM(O, OR)x and C O Si(R∗)(O0.5)2 bonds in the course of the epoxide ring-opening can contribute to an extended inorganic-organic network.  Also the monoalkyl ether bond is favourably formed by reaction of alcohol with the terminal (α) C-atom of the epoxide ring due to its lower sterical hindrance in comparison with the β-C-atom.  The detection of considerable amounts of monoalkyl ethers as reaction product reveals that the frequently accepted assumption of a nearly complete formation of polyethers from epoxide rings should be regarded more critically in presence of water, alcohols and metal alkoxides.  Hoebbel discloses at page 177 that inorganic-organic hybrid materials prepared from 3-glycidoxypropyltrimethoxysilane (GPTS) and metal alkoxides and/or nanoscaled metal oxides via the sol-gel process find manifold interest as corrosion preventing coatings.  Given formula A the three bonds to the left of silicon with the methoxy groups as in formula (B):  (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OR1) CH2OR2
One of ordinary skill in the art at the time of effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Chung as modified to have a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer in a molar ratio of 3.5 of the acid to 1 more of alkoxyzirconium and acid pH of around 4-5 to promote hydrolysis and corrosion inhibitor, where from Hoebbel the hybrid mixture of sol-gel of GLYMO and alkoxyzirconium and acetic acid the pH is around 4 to 5 together produces epoxy ring opening and the sol has an amount of (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH for a reaction product with metal alkoxide with an acid stabilizer motivated to have corrosion preventing coatings for the sol-gel of Claims 1-6.  Furthermore the combination of Hoebbel and Chung have a reasonable expectation of success to one skilled in the art because both Hoebbel and Chung have the chemistries of metal alkoxides and , 3-glycidoxypropyltrimethoxysilane (GPTS) as for the sol-gel of Claims 1-6.  
However Chung as modified does not expressly disclose anticorrosion compounds or corrosion inhibitors having one or more thiol moieties.  
Hayes discloses in the abstract and its claims 1 and 10-11 and ¶s 0023, 0034, 0039-0040 and 0089-0091 corrosion resisting coatings for metals like aluminum or aluminum alloy to protect metal surfaces that are subject to corrosion with a corrosion resisting coating for a surface of a metal that is subject to corrosion, the coating comprising a corrosion-responsive agent with a binder.  The binder can be silicones or silicone alkyds or silicone modified epoxies (See ¶s 0039-0040.  The corrosion-responsive agent is: a) a mercapto-substituted Zn(DMcT)2 inhibitor {reading on thiadiazole of pending Claim 1}.  Also from ¶ 0064 metals like Zn (II) as a cation for the corrosion-responsive agent for a metal salt can be with a corrosion-inhibiting monovalent, divalent, or polyvalent organic anion as (DMcT).  Also from ¶0091 hydrogen peroxide oxidizes the thiol groups of DMcT, allowing DMcT to polymerize through formation of disulfide bond.  Claim 11 discloses the corrosion-responsive agent comprises the salt of polyaniline and 2,5-dimercapto-1,3,4-thiadiazole (PANiDMcT) (For pending Claim 1).  Given the Vanlube 829 is disclosed in applicant’s specification for Formula II such formula would apply to the Vanlube 829, 5,5-dithiobis-(1,3,4-thiadiazole-2(3H)-thione) {reading on pending Claim 1} of Hayes.  
In the alternative regarding the mole ratio of acid to alkoxide is 3.5:1 and the value of 4:1 or greater for the ratio as in Claim 1is result effective variable.  The instant specification is silent to unexpected results, the specific ratio of 4:1 or greater are not considered to confer patentability to the claims.  As the ratio is a variable(s) that can be modified, among others, by adjusting the amount of the acid higher or the alkoxide lower, the precise ratio would have been considered a 
One of ordinary skill in the art at the time of effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Chung as modified to have a sol-gel of GLYMO and alkoxyzirconium salt and acid stabilizer in a molar ratio of 3.5 of the acid to 1 of alkoxyzirconium and acid pH of around 4-5 to promote hydrolysis along with having corrosion inhibitor of zinc or phosphate, where the hybrid mixture of sol-gel of GLYMO and alkoxyzirconium and acetic acid the pH is around 4 to 5 together produces epoxy ring opening and the sol has an amount of (OH)3-Si−CH2−CH2−CH2−O−CH2−CH(OH) CH2OH for a reaction product with metal alkoxide with an acid stabilizer, as afore-described, where from Hayes the zinc or phosphorus corrosion inhibitor is a zinc disulfide like zinc 2,5-dimercapto-1,3,4-thiadiazole or 5,5-dithiobis-(1,3,4-thiadiazole-
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787